UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-6994



JERRY L. LINDSEY,

                                                  Plaintiff - Appellant,

             versus


R. C. LEE, Warden; ROBERT            TERRY,     JR.,
Disciplinary Hearing Officer,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-255-5-H)


Submitted:    October 10, 2002                Decided:   October 17, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry L. Lindsey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Jerry L. Lindsey appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint in which he alleged

that he did not receive adequate notice of disciplinary charges

prior to a prison disciplinary hearing. We have reviewed the record

and find no reversible error.           Accordingly, we affirm on the

reasoning of the district court that no constitutional rights were

implicated by the alleged lack of adequate notice.        See Lindsey v.

Lee, No. CA-02-255-5-H (E.D.N.C. May 23, 2002).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                    2